     UNITED STATES DISTRICT COUR
     SOUTHERN DISTRICT OF NEW YOR
     ------------------------------------------------------------
     UNITED STATES OF AMERICA,
                                Government
                                                                                      20 CR. 468 (RMB
                      -against
                                                                                      ORDE
     ROBERT HADDEN
                                Defendant
     -------------------------------------------------------------

                      The Court will hold an arraignment on Tuesday, July 20, 2021 at 9:30 AM

                      In light of the continuing COVID-19 pandemic, the proceeding is being held
     telephonically pursuant to the CARES Act and applicable implementing court procedures.

                      Participants, members of the public and the press may use the following dial-in
     information


                      USA Toll-Free Number: 1-877-336-1829
                      Access Code: 6265989
                      Security Code: 0468

                      Note: The Government is requested to provide all victims (and their counsel if known)
     with notice of the pretrial conference and of their rights to attend and/or participate under the
     Crime Victims Rights Act, 18 USC § 3771.



     Dated: July 15, 2021
            New York, NY




                                                                     __________________________________
                                                                           RICHARD M. BERMAN
                                                                                 U.S.D.J.
:

     -							

                 ,

                                 .

                                      ,

                                       

                                           T

                                                K

                                                     X

                                                          X

                                                                          R

                                                                                 .

                                                                                        )

                                                                                              

